DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Jackson Reg. #66273 on 8/4/2022.
The application has been amended as follows: 
In the Claims: 
	Amend claim 25 as below:
	25. (Currently Amended) The computing system of claim 21, wherein the computing system is one selected from a second group consisting of a desktop computer and a server.

Allowable Subject Matter
Claims 1, 6, 7, 14, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1 and 6, prior arts do not teach or suggest the combination of the apparatus of claim 1, in particular, wherein the unbowed side is kept fastened under a row of expansion slot ridges of the expansion slot.

Re claims 7 and 17-20, prior arts do not teach or suggest the combination of the computing system of claim 7, in particular, wherein the unbowed side is kept fastened under a row of expansion slot ridges of the expansion slot.

Re claims 21,14 and 22-25, prior arts do not teach or suggest the combination of the computing system of claim 21, in particular, wherein the unbowed side is kept fastened under a row of expansion slot ridges of the expansion slot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841